Citation Nr: 0903717	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) secondary to the veteran's service-connected 
diabetes mellitus and/or post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to March 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefits currently sought on appeal.  

The veteran requested a video conference hearing before a 
member of the Board.  The veteran failed to appear at the 
requested hearing, and later indicated that he would not be 
attending a hearing.


FINDINGS OF FACT

1.  CAD was not present in service and is not otherwise 
related to active duty, or proximately due to, or aggravated 
by service-connected disability.

2.  Bilateral hearing loss did not have its onset in service; 
a sensorineural hearing loss was not manifested within the 
first post service year and current hearing loss is not 
otherwise related to active service.


CONCLUSIONS OF LAW

1.  CAD is not proximately due to, or the result of, the 
veteran's service-connected diabetes mellitus and PTSD.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007),  requires 
VA  to notify the claimant and his representative, if any, of 
any information and medical and lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In a correspondence dated January 2007, the agency of 
original jurisdiction (AOJ) notified the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  

Although the veteran has not received proper notice regarding 
the process by which an initial disability rating or 
effective date is established, as service connection is 
denied, any question as to these issues is moot, and there 
can be no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his CAD claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim 
for CAD.

Service Connection for CAD

The veteran seeks service connection for CAD.  The veteran 
does not contend that he suffered from CAD in-service, but 
states that his condition is secondary to his service-
connected diabetes mellitus or his service-connected PTSD.  
Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The veteran's VA outpatient records from July 2004 to 
February 2008 have been associated with the file.  The 
veteran's medical history confirms he suffered a myocardial 
infarction in approximately 2003.  Thus, there is evidence of 
CAD.  

The veteran was afforded a VA examination in January 2007.  
The examiner reviewed the veteran's cardiac history, and 
noted he had a rare angina (chest pain) related to emotional 
excitement.  The veteran had no history of arrhythmia 
(abnormal heartbeat), but has palpitations (unusual awareness 
of the heartbeat) which the examiner felt are more than 
likely related to his PTSD.  The VA examiner was asked to 
render an opinion as to whether it is as least likely or not 
that the veteran's CAD is proximately due to, or the result 
of his service-connected diabetes mellitus.  The examiner's 
opinion was that the veteran's CAD was not related to his 
military service, since the condition preexisted his service-
connected diabetes mellitus.  The VA examiner further noted 
that the veteran's heart disease has been stable since his 
diagnosis of diabetes mellitus.   Thus, the veteran is not 
entitled to secondary service connection for CAD as a result 
of his service-connected diabetes mellitus.

The veteran is also not entitled to secondary service 
connection for CAD secondary to his service-connected PTSD.  
Although, the examiner noted the veteran more than likely 
experiences palpitations as a result of his PTSD, the 
examiner did not find that the veteran's CAD was proximately 
due to PTSD.  The examiner noted the veteran's cardiac risk 
factors included his age, sex, smoking history, 
hypercholesterolemia and hypertension.  As such, since the 
examiner did not conclude that the veteran's CAD was 
proximately due to, or the result of his service-connected 
PTSD, secondary service connection is unwarranted.  There is 
no suggestion in this or other clinical data that CAD 
underwent a permanent increase in pathology due to the PTSD.

The Board also considered whether the veteran is entitled to 
direct service connection for CAD.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

As stated, the veteran did not contend that he had CAD in 
service.  His service treatment records confirms this fact.  
The available medical evidence indicates the veteran suffered 
a myocardial infarction in 2003, some 36 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  Therefore, direct service 
connection is also unwarranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for CAD is not 
warranted.

Service Connection for Bilateral Hearing Loss

The veteran also seeks service connection for bilateral 
hearing loss.  He contends that his hearing loss is the 
result of working in the engine room while in-service. 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this regard, 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purpose 
of applying the laws administered by VA.  It states that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

A December 2004 VA audiology consultation report reflects 
bilateral sensorineural hearing loss.  The veteran reported a 
life-long history of noise exposure, from the engine room in 
the Navy and construction work as a civilian.  Thus, there is 
evidence of a current disability.  The veteran's service 
treatment records have been reviewed.  His hearing was normal 
upon entry into military service.  His hearing at the time of 
discharge was 15/15 for spoken and whispered voice.  

The examination of December 2004 was inadequate for VA 
purposes as it did not include a controlled speech 
discrimination test (Maryland CNC) in accordance with 
38 C.F.R. § 4.85.  The veteran was scheduled for a VA 
examination where the examiner was asked to render a nexus 
opinion.  Despite being notified of the examination, the 
veteran failed to report.  Evidence that may have been 
favorable to the outcome of his claim was not obtained.  
Therefore, in accordance with 38 C.F.R. § 3.655, the claim 
will be determined on the evidence of record.  As such, there 
is no medical evidence of a nexus.  The veteran reportedly 
had acoustic trauma in service and as a civilian, but there 
is no competent evidence incriminating either exposure to 
noise as the cause of his current hearing loss.  Since a 
hearing loss was not exhibited in service or for many years 
thereafter, a clear preponderance of the evidence is against 
the veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Without credible medical nexus 
evidence, service connection must be denied.

As such, a preponderance of the evidence is against a finding 
that the veteran's bilateral sensorineural hearing loss is 
related to service.  His service treatment records are 
negative for a hearing loss, and audiometric examination at 
discharge was within normal limits.  His post-service 
employment records also show noise exposure working in 
building construction.  


ORDER

Service connection for CAD is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


